Case 2:09-bk-26198-BR Doc 52-15 Filed 10/29/20 Entered 10/29/20 07:46:55       Desc
         Exhibit Exhibit 15 - 10/22/2009 Complaint cover and ROA Page 1 of 5




                         RJN - Exhibit 15 - Page 1 of 5
         Case 2:09-bk-26198-BR
CASE INFORMATION                                Doc 52-15 Filed 10/29/20 Entered 10/29/20 07:46:55                        Desc
                              Exhibit Exhibit 15 - 10/22/2009 Complaint cover and ROA Page 2 of 5
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings Held

Case Number: BC424268
KENYA RUIZ ET AL VS NATIONAL CITY BANK
Filing Courthouse: Stanley Mosk Courthouse
Filing Date: 10/22/2009
Case Type: Quiet Title (General Jurisdiction)
Status: Dismissed - Other 09/07/2011

Click here to access document images for this case
If this link fails, you may go to the Case Document Images site and search using the case number displayed on this page




FUTURE HEARINGS
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings Held

None


PARTY INFORMATION
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings Held

BOSSE GREGORY L. LAW OFFICES OF - Former Attorney for Pltf/Petn

DAVIDSON SETH ESQ. - Attorney for Pltf/Petnr

DOES 1 THROUGH 50 - Defendant/Respondent

NATIONAL CITY BANK - Defendant/Respondent

RUIZ KENYA - Plaintiff/Petitioner

RUIZ RUBEN - Plaintiff/Petitioner




DOCUMENTS FILED
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings Held

Documents Filed (Filing dates listed in descending order)
10/18/2016 Paper file imaged and destroyed
Filed by Clerk

11/08/2011 Notice of Change of Address
Filed by Attorney for Deft/Respnt

10/03/2011 Notice (of withdrawal of ntc of.... )
Filed by Attorney for Pltf/Petnr

08/30/2011 Notice-Settlement
Filed by Attorney for Pltf/Petnr

06/08/2011 Notice (OF ENTRY OF STIPULATION RE: OSC RE: STATUS OF SETTLEMENT )
Filed by Attorney for Plaintiff/Petitioner

05/23/2011 Stipulation and Order
Filed by Attorney for Plaintiff/Petitioner

02/10/2011 Stipulation and Order (RE DEFAULT JUDGMENT AND SETTLEMENT EFFORTS; )
Filed by Attorney for Plaintiff/Petitioner

01/13/2011 Substitution of Attorney                RJN - Exhibit 15 - Page 2 of 5
Filed by Attorney for Pltf/Petnr
01/12/2011 Substitution of Attorney
                Case 2:09-bk-26198-BR
Filed by Attorney for Pltf/Petnr
                                                Doc 52-15 Filed 10/29/20 Entered 10/29/20 07:46:55                  Desc
                              Exhibit Exhibit 15 - 10/22/2009 Complaint cover and ROA Page 3 of 5
12/30/2010 Notice
Filed by Attorney for Pltf/Petnr

12/29/2010 Objection Document
Filed by Attorney for Pltf/Petnr

12/21/2010 Opposition Document
Filed by Attorney for Pltf/Petnr

12/20/2010 Ex-Parte Application
Filed by Attorney for Defendant/Respondent

12/02/2010 Declaration
Filed by Attorney for Pltf/Petnr

11/16/2010 Notice of Reassignment and Order
Filed by Clerk

10/08/2010 Proof of Service
Filed by Attorney for Pltf/Petnr

03/02/2010 Default Entered (NATIONAL CITY BANK, ITS SUCCESSORS AND/OR ASSIGNS )
Filed by Attorney for Pltf/Petnr

02/09/2010 OSC-Failure to File Req Ent of Def
Filed by Clerk

02/03/2010 Proof-Service/Summons
Filed by Attorney for Plaintiff/Petitioner

10/22/2009 Complaint



PROCEEDINGS HELD
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings Held

Proceedings Held (Proceeding dates listed in descending order)
09/07/2011 at 08:30 am in Department 56, Michael Johnson, Presiding
Order to Show Cause (RE STATUS OF SETTLEMENT;) - Case Dismissed/Disposed

07/06/2011 at 08:30 am in Department 56, Michael Johnson, Presiding
Order to Show Cause (RE STATUS OF SETTLEMENT;**) - Proceeding continued

05/23/2011 in Department 56, Michael Johnson, Presiding
Court Order - Completed

02/10/2011 in Department 56, Michael Johnson, Presiding
Court Order - Completed

01/13/2011 at 08:30 am in Department 56, Michael Johnson, Presiding
Motion Set Aside Default/Judgment - Motion Denied

12/20/2010 at 08:30 am in Department 56, Michael Johnson, Presiding
Ex Parte Motion - Court makes order

12/01/2010 at 08:31 am in Department 56, Michael Johnson, Presiding
OSC RE Dismissal - Proceeding continued

11/08/2010 at 08:31 am in Department 56, Joseph R. Kalin, Presiding
Order to Show Cause ( Re "Prove-Up") - No Appearance

10/07/2010 at 08:31 am in Department 56, Joseph R. Kalin, Presiding
Order to Show Cause ( Re Default Judgment) - Continued by Court
                                                  RJN - Exhibit 15 - Page 3 of 5
06/10/2010 at 08:31 am in Department 56, Jane Johnson, Presiding
               Case (2:09-bk-26198-BR
Order to Show Cause                             Doc 52-15
                      Re Submission of Default Judgment)         Filedby10/29/20
                                                         - Continued        Entered 10/29/20 07:46:55
                                                                         Court                                       Desc
                              Exhibit Exhibit 15 - 10/22/2009 Complaint cover and ROA Page 4 of 5
04/20/2010 at 08:31 am in Department 56, Jane Johnson, Presiding
OSC-Failure to File Default Judg - Matter is heard, matter continued

03/15/2010 at 08:31 am in Department 56, Jane Johnson, Presiding
OSC-Failure to File Req Ent of Def (Notice to:Gregory L. BosseFail to Enter DefaultDefendants) - Court makes order




REGISTER OF ACTIONS
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings Held

Register of Actions (Listed in descending order)
Click on any of the below link(s) to see Register of Action Items on or before the date indicated:
10/07/2010

10/18/2016 Paper file imaged and destroyed
Filed by Clerk

11/08/2011 Notice of Change of Address
Filed by Attorney for Deft/Respnt

10/03/2011 Notice (of withdrawal of ntc of.... )
Filed by Attorney for Pltf/Petnr

09/07/2011 at 08:30 am in Department 56, Michael Johnson, Presiding
Order to Show Cause (RE STATUS OF SETTLEMENT;) - Case Dismissed/Disposed

08/30/2011 Notice-Settlement
Filed by Attorney for Pltf/Petnr

07/06/2011 at 08:30 am in Department 56, Michael Johnson, Presiding
Order to Show Cause (RE STATUS OF SETTLEMENT;**) - Proceeding continued

06/08/2011 Notice (OF ENTRY OF STIPULATION RE: OSC RE: STATUS OF SETTLEMENT )
Filed by Attorney for Plaintiff/Petitioner

05/23/2011 in Department 56, Michael Johnson, Presiding
Court Order - Completed

05/23/2011 Stipulation and Order
Filed by Attorney for Plaintiff/Petitioner

02/10/2011 in Department 56, Michael Johnson, Presiding
Court Order - Completed

02/10/2011 Stipulation and Order (RE DEFAULT JUDGMENT AND SETTLEMENT EFFORTS; )
Filed by Attorney for Plaintiff/Petitioner

01/13/2011 at 08:30 am in Department 56, Michael Johnson, Presiding
Motion Set Aside Default/Judgment - Motion Denied

01/13/2011 Substitution of Attorney
Filed by Attorney for Pltf/Petnr

01/12/2011 Substitution of Attorney
Filed by Attorney for Pltf/Petnr

12/30/2010 Notice
Filed by Attorney for Pltf/Petnr

12/29/2010 Objection Document
Filed by Attorney for Pltf/Petnr

12/21/2010 Opposition Document
Filed by Attorney for Pltf/Petnr                      RJN - Exhibit 15 - Page 4 of 5
12/20/2010 at 08:30 am in Department 56, Michael Johnson, Presiding
Ex Parte MotionCase
                - Court2:09-bk-26198-BR
                        makes order             Doc 52-15 Filed  10/29/20 Entered 10/29/20 07:46:55                  Desc
                              Exhibit Exhibit 15 - 10/22/2009 Complaint cover and ROA Page 5 of 5
12/20/2010 Ex-Parte Application
Filed by Attorney for Defendant/Respondent

12/02/2010 Declaration
Filed by Attorney for Pltf/Petnr

12/01/2010 at 08:31 am in Department 56, Michael Johnson, Presiding
OSC RE Dismissal - Proceeding continued

11/16/2010 Notice of Reassignment and Order
Filed by Clerk

11/08/2010 at 08:31 am in Department 56, Joseph R. Kalin, Presiding
Order to Show Cause ( Re "Prove-Up") - No Appearance

10/08/2010 Proof of Service
Filed by Attorney for Pltf/Petnr

Click on any of the below link(s) to see Register of Action Items on or before the date indicated:
TOP 10/07/2010

10/07/2010 at 08:31 am in Department 56, Joseph R. Kalin, Presiding
Order to Show Cause ( Re Default Judgment) - Continued by Court

06/10/2010 at 08:31 am in Department 56, Jane Johnson, Presiding
Order to Show Cause ( Re Submission of Default Judgment) - Continued by Court

04/20/2010 at 08:31 am in Department 56, Jane Johnson, Presiding
OSC-Failure to File Default Judg - Matter is heard, matter continued

03/15/2010 at 08:31 am in Department 56, Jane Johnson, Presiding
OSC-Failure to File Req Ent of Def (Notice to:Gregory L. BosseFail to Enter DefaultDefendants) - Court makes order

03/02/2010 Default Entered (NATIONAL CITY BANK, ITS SUCCESSORS AND/OR ASSIGNS )
Filed by Attorney for Pltf/Petnr

02/09/2010 OSC-Failure to File Req Ent of Def
Filed by Clerk

02/03/2010 Proof-Service/Summons
Filed by Attorney for Plaintiff/Petitioner

10/22/2009 Complaint

Click on any of the below link(s) to see Register of Action Items on or before the date indicated:
TOP 10/07/2010




                                                      RJN - Exhibit 15 - Page 5 of 5
